Citation Nr: 1426403	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-00 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial evaluation for non-Hodgkin's lymphoma with cardiac lymphoma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from July 1963 to July 1983. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent private treatment records associated with the Veteran's claims file from Dr. M.C.S. is dated September 2010, which notes that the Veteran will be seen in 6 months.  A June 2013 letter notes that Dr. M.C.S. continues to treat the Veteran.  On remand, any treatment records since September 2010 should be obtained. 

In addition, as the Veteran was last given a VA examination in July 2009 and the June 2013 letter from Dr. M.C.S. indicates that the Veteran continues to receive treatment for his non-Hodgkin's lymphoma and cardiac lymphoma, a new examination should be obtained to determine the current severity of the Veteran's condition, including any residuals thereof. 

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary release, obtain any outstanding treatment records related to the Veteran's non-Hodgkin's lymphoma and cardiac lymphoma.  Specifically, treatment records from Dr. M.C.S. since September 2010 should be obtained.  

2.  Then, schedule the Veteran for a VA examination to obtain the current status of the Veteran's non-Hodgkin's lymphoma and cardiac lymphoma, including any residuals thereof.  The entire claims file, including a copy of this remand, must be made available and reviewed by the examiner. 

3.  Then, readjudicate the issue of entitlement compensable initial disability rating for non-Hodgkin's lymphoma and cardiac lymphoma.  If the benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

